          Case 1:16-cr-00374-VEC Document 240 Filed 06/26/20 Page 1 of 4
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                   DATE FILED: 6/26/2020
 ------------------------------------------------------------- X
 UNITED STATES OF AMERICA,                                     :
                                                               :
               -against-                                       :      16-CR-374 (VEC)
                                                               :
 JASON MARLEY,                                                 :          ORDER
                                                               :
                                        Defendant.             :
 ------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 6, 2019, Mr. Marley moved for return of $20,678 seized

pursuant to 18 U.S.C. § 983(e) during a traffic stop and arrest on February 8, 2015, Def.’s Mot.

(Dkt. 234), see also Op. & Order (Dkt. 148) at 4–6;

        WHEREAS Mr. Marley argues that he did not receive notice of the administrative

forfeiture proceedings from the Drug Enforcement Agency (“DEA”) and did not know to make a

claim in the forfeiture action, see Def.’s Mot. at 2–3;

        WHEREAS an administrative forfeiture may be set aside when “[t]he Government knew,

or reasonably should have known, of the moving party’s interest and failed to take reasonable

steps to provide such party with notice; and . . . the moving party did not know or have reason to

know of the seizure within sufficient time to file a timely claim,” 18 U.S.C. § 983(e)(1);

        WHEREAS the Due Process Clause requires that the Government make efforts

“reasonably calculated” to notify a party of legal action, but it does not require “heroic efforts” to

ensure that a party actually receives the intended notice, Dusenbury v. United States, 534 U.S.

161, 170–71 (2002) (quotation omitted), see also Mullane v. Ctr. Hanover Bank & Tr. Co., 339

U.S. 306, 314–15 (1950) (requiring the method of notice to be what a person “desirous of

actually informing the absentee might reasonably adopt” would employ);
         Case 1:16-cr-00374-VEC Document 240 Filed 06/26/20 Page 2 of 4



       WHEREAS on March 11, 2015, the DEA sent notice of the seizure by certified mail to

Mr. Marley at 2425 Nostrand Avenue, Brooklyn, NY (“Nostrand Address”), the home address

that he provided to the agents who seized the currency, Rashid Decl. (Dkt. 237-1) ¶ 4(b), Hearing

Tr. (Dkts. 137, 139) at 146–47;

       WHEREAS on April 20, 2015, the notice was sent back to the DEA with a “Return to

Sender, Insufficient Address, Unable to Forward” error, Rashid Decl. ¶ 4(b);

       WHEREAS on July 22, 2015, the DEA sent a second notice by certified mail to Mr.

Marley at the Nostrand Address after confirming the validity of that address; but, as with the first

notice, the second was returned to the DEA with the same “return to sender” error, id. ¶ 4(f);

       WHEREAS the DEA published the notice of the seizure on forfeiture.gov for 30

consecutive days pursuant to 28 C.F.R. § 8.9(a), id. ¶ 4(e);

       WHEREAS the DEA sent notices by certified mail to Patrick Scully and Lancelot

Williams (who is Mr. Marley’s son’s godfather), respectively the driver and registered owner of

the car in which Mr. Marley was a passenger when the DEA seized the currency from the car, id.

¶¶ 4(a), (c), (d), Hearing Tr. at 135, 150;

       WHEREAS the DEA received return receipts indicating that Williams and Scully each

received the notices, Rashid Decl. ¶¶ 4(c), (d);

       WHEREAS during the seizure, the DEA gave Mr. Marley a receipt identifying the

seizing and forfeiting agency, Def.’s Mot. at 2, Gov’t’s Opp. Ex. B (Dkt. 237-2); and

       WHEREAS the notices sent via first class mail and posted on forfeiture.gov described the

seized currency, the date of seizure, the DEA asset number, the basis for administrative

forfeiture, and instructions for how to contest the forfeiture, Rashid Decl. Ex. 1;




                                                2 of 4
           Case 1:16-cr-00374-VEC Document 240 Filed 06/26/20 Page 3 of 4



         IT IS HEREBY ORDERED that Mr. Marley’s motion for return of property is DENIED.

Although the forfeiture notices mailed to Mr. Marley’s home address were returned to DEA, the

Government was not required to give Mr. Marley actual notice. The Government’s efforts met

both its statutory and constitutional obligations. The DEA sent two notices by certified mail to

the home address Mr. Marley provided, published the notice online for 30 consecutive days, and

mailed the same notice to both the driver and owner of the car in which Mr. Marley was a

passenger at the time agents seized the currency. See, e.g., United States v. Hewett, No. 02-CR-

150, 2003 WL 21355217, at *3 (S.D.N.Y. June 10, 2003) (holding that the defendant was

sufficiently notified even though written notices were returned to the Government with a “return

to sender” label). To be sure, receiving a “return to sender” error may, in some circumstances,

trigger an obligation to take additional steps. In Lopez v. United States, 201 F.3d 478 (D.C. Cir.

2000), for example, the DEA knew that the intended recipient was being held in one of two

facilities and did not send notice to the other facility when the first was returned by the Postal

Service. Id. at 480–81. The court held that such notice was constitutionally deficient. Id. at 480.

By contrast, there is no evidence here that the Government knew Mr. Marley could be found at

an address other than the one he himself provided. 1 The receipt he received during the seizure

also identified the DEA as the seizing agency, and the mailed and online-published notice

contained sufficient information for Mr. Marley to make a claim in the forfeiture proceedings.




1
          Mr. Marley does not contest that he provided the Nostrand Address when he was arrested. Instead, he
asserts that the Government is lying when it says that it mailed the forfeiture notices to the Nostrand Address. He
points out that one time the Postal Service returned the mail indicating the address was insufficient whereas the
other time it just marked “return to sender.” Reply (Dkt. 238) at 2, 4–5. Mr. Marley also asserts that DEA would
not have mailed a forfeiture notice to him because it was at that time conducting a covert investigation of him. Id. at
2–3. Mr. Marley’s arguments do not refute the evidence that the Government has presented showing that the
forfeiture notice was mailed to the Nostrand Address twice.


                                                        3 of 4
        Case 1:16-cr-00374-VEC Document 240 Filed 06/26/20 Page 4 of 4



       The Clerk of Court is respectfully directed to close the open motion at docket entry 234.

This Order has been mailed to Mr. Marley by chambers.



SO ORDERED.
                                                       _________________________________
Date: June 26, 2020                                          VALERIE CAPRONI
      New York, NY                                           United States District Judge




                                              4 of 4
